48 F.3d 562
310 U.S.App.D.C. 386
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.John M. KAST, Appellant.
No. 94-3015.
United States Court of Appeals, District of Columbia Circuit.
Feb. 7, 1995.Rehearing and Suggestion for Rehearing In BancDenied April 24, 1995.

Appeal from the United States District Court, for the District of Columbia, No. 92cr00043;  Harold H. Greene, Judge.
D.D.C.
REQUEST DENIED.
Before:  HENDERSON, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by and oral argument of the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that this court does not have jurisdiction to hear appellant's interlocutory appeal of the district court's denial on February 1, 1994, of appellant's request for an evidentiary hearing to determine the validity of the Surgeon General's Certification under 28 U.S.C. Sec. 2902(b).  The district court's order does not constitute a final decision for the purposes of 28 U.S.C. Sec. 1291 and does not fit into one of the limited exceptions of the collateral order doctrine.  See United States v. Crosby, 20 F.3d 480, 487 (D.C.Cir.), cert. denied, 115 S.Ct. 221 (1994).


3
FURTHER ORDERED that appellant's request for the court to issue a writ of mandamus, which appellant raises for the first time at oral argument, be denied.  Appellant has not demonstrated a "clear and indisputable" right to extraordinary relief.  Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.